Case 5:03-cr-00073-TJC-PRL Document 715 Filed 03/17/21 Page 1 of 5 PageID 4162




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO: 5:03-cr-73-TJC-PRL

GREGORY MCKINNIES                             ORDER ON MOTION FOR
                                              SENTENCE REDUCTION UNDER
                                              18 U.S.C. § 3582(c)(1)(A)


                                     ORDER

       Upon motion of         the defendant        the Director of the Bureau of

Prisons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after

considering the applicable factors provided in 18 U.S.C. § 3553(a) and the

applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits. 1

          FACTORS CONSIDERED

       Defendant Gregory McKinnies is a 47-year-old inmate incarcerated at

Fort Dix FCI, serving a 262-month term of imprisonment for conspiracy to

distribute 50 grams or more of cocaine base. (Doc. 353, Judgment; Doc. 696,




1      The Court construes Defendant’s Motion as one under § 3582(c)(1)(A) because
he seeks a sentence reduction “due to the extraordinary and compelling
circumstances” alleged in his filing. (Doc. 713 at 1). The Court assumes, for the sake
of discussion, that he has satisfied § 3582(c)(1)(A)’s exhaustion requirement.
Case 5:03-cr-00073-TJC-PRL Document 715 Filed 03/17/21 Page 2 of 5 PageID 4163




First Step Act Order). 2 According to the Bureau of Prisons (BOP), he is

scheduled to be released from prison on April 29, 2023. Defendant seeks

compassionate release because of Covid-19, which he alleges spread

throughout his prison and sickened him for several days after inmates arrived

at Fort Dix FCI from Elkton, Ohio. (Doc. 713, Motion for Compassionate

Release at 1–2). Defendant also states that between 2013 and 2016, his father

and three of his seven children tragically passed away, and that his mother

died on January 31, 2021. (Id. at 2). Defendant contends that during his time

in custody he has been rehabilitated. The United States has filed a response in

opposition. (Doc. 714, Response).

      A movant for compassionate release bears the burden of proving that a

sentence reduction is warranted. United States v. Heromin, No. 8:11-cr-550-T-

33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2)

bears the burden of proving that a sentence reduction is appropriate). The

statute provides:

      [T]he court, upon motion of the Director of the Bureau of Prisons,
      or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant's behalf or
      the lapse of 30 days from the receipt of such a request by the

2     The Court initially sentenced Defendant to a term of 360 months in prison.
(Doc. 353). In June 2019, the Court reduced Defendant’s prison sentence to 262
months pursuant to Section 404 of the First Step Act of 2018. (Doc. 696).


                                       2
Case 5:03-cr-00073-TJC-PRL Document 715 Filed 03/17/21 Page 3 of 5 PageID 4164




      warden of the defendant's facility, whichever is earlier, may reduce
      the term of imprisonment ... if it finds that extraordinary and
      compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A). “Because the statute speaks permissively and says

that the district court ‘may’ reduce a defendant’s sentence after certain

findings and considerations, the court’s decision is a discretionary one.” United

States v. Harris, No. 20–12023, 2021 WL 745262, at *2 (11th Cir. Mar. 2, 2021)

(published). As the Third Circuit Court of Appeals has observed, the mere

existence of Covid-19 cannot independently justify compassionate release,

“especially considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      Defendant has not demonstrated extraordinary and compelling reasons

warranting compassionate release. 18 U.S.C. § 3582(c)(1)(A). Although the

record indicates that Defendant contracted coronavirus in December 2020 (see

Doc. 714-1, Medical Records at 1, 3–4, 7, 9), the record also indicates that

Defendant had fully recovered by December 29, 2020 (id. at 1). The record does

not indicate that Defendant suffers from any underlying conditions that,

according to the Centers for Disease Control, would increase or potentially

increase the risk of serious illness from Covid-19. (See id. at 37–39). Neither

the Covid-19 pandemic in general, nor Defendant’s condition in particular,

warrants compassionate release.


                                       3
Case 5:03-cr-00073-TJC-PRL Document 715 Filed 03/17/21 Page 4 of 5 PageID 4165




      Defendant also points to the deaths of several family members since

2013. Except for the passing of Defendant’s mother in January 2021, the other

four family members who passed away died between 2013 and 2016. There is

no indication that, as a result of these deaths, any minor children or a spouse

of Defendant’s were left without a caregiver. Unfortunately, it is common for

family members to pass away during a defendant’s term of incarceration. And

the lengthier the defendant’s sentence, the more likely that is to be the case.

While the Court offers Defendant its condolences, this is not an occurrence that

would warrant early release from a lawfully imposed sentence. Accordingly,

while the Court commends Defendant’s efforts at rehabilitation, Defendant’s

circumstances are not so extraordinary and compelling as to warrant

compassionate release. 3

      Accordingly, Defendant Gregory McKinnies’s Motion for Compassionate

Release (Doc. 713) is DENIED.

      DONE AND ORDERED at Jacksonville, Florida this 17th day of

March, 2021.




3      The Court recognizes there is a split of authority over whether district courts
are bound by U.S.S.G. § 1B1.13 and its commentary in the context of defendant-
initiated motions for compassionate release. See, e.g., United State v. Ruffin, 978 F.3d
1000, 1006–08 (6th Cir. 2020). The Court’s decision does not depend on the resolution
of that issue because it would reach the same conclusion if it had independent
authority to identify extraordinary and compelling reasons.


                                           4
Case 5:03-cr-00073-TJC-PRL Document 715 Filed 03/17/21 Page 5 of 5 PageID 4166




lc 19
Copies:
Counsel of record
Defendant




                                      5
